Case 1:20-mc-00786-JMF Document3 Filed 12/22/20 Page 1of1

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
V. 1:20-mc-786
HAMILTON COSCO, INC. (originally Civil Action No. 147-345)
Defendant.

 

 

ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.
The Clerk of Court is directed to terminate ECF No. 1 and close this case. SO ORDERED.

Dated: December 22, 2020 OOned fe

Hon. Jegse M. Fummn
United’States District Court Judge
Southern District of New York
